Citation Nr: 0706435	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-22 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the a left knee 
disorder, evaluated as 10 percent disabling prior to March 
24, 2005, and 20 percent disabling from March 24, 2005.

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.   

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
September 1974 and from February 1975 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The RO 
issued a decision in May 2003 confirming and continuing a 10 
percent evaluation for chondromalacia of the left knee and a 
10 percent evaluation for chondromalacia of the right knee.  
In a decision of November 2004, the RO denied service 
connection for mechanical low back pain, claimed as a back 
condition secondary to a service-connected bilateral knee 
condition.  

In March 2006, the RO increased the rating for the left knee 
disability to 20 percent, effective from March 24, 2005, and 
assigned a temporary total rating, effective from November 
17, 2005 to December 31, 2006.  Effective January 1, 2006, 
the left knee disability was rated 20 percent disabling.  As 
such, the issue is framed as noted on the title page. 

A hearing was held at the RO before a hearing officer in May 
2006.  A videoconference hearing was held in November 2006 
before the undersigned Acting Veterans Law Judge.  
Transcripts of the hearings are of record.  

The issue of service connection for a low back disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  A left knee disorder is manifested by noncompensable 
limitation of motion in a joint affected by arthritis; the 
knee joint is stable; since January 1, 2006, the left knee 
disorder has been manifested by a symptom picture that is 
consistent with frequent episodes of pain, locking and 
effusion of the joint.  

2.  A right knee disorder is manifested by noncompensable 
limitation of motion in a joint affected by arthritis; the 
knee joint is stable; as well, the symptom picture is 
consistent with frequent episodes of pain, locking and 
effusion of the joint.   

CONCLUSIONS OF LAW

1.  A rating higher than 10 percent for a left knee disorder 
prior to March 24, 2005, is not warranted; a rating higher 
than 20 percent for a left knee disorder since March 1, 2005, 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 
(2006).

2.  A 20 percent rating for a right knee disorder is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in April 2003 and in September 2005, 
VA satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, VA notified the veteran of information and 
evidence necessary to substantiate the claims decided herein; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claims.  

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records and post-service medical records, as well as 
medical records from private providers, have been associated 
with the claims file.  The veteran was also afforded VA 
examinations in connection with the claims.  All identified 
and available treatment records have been secured.  In an 
August 2006 response to an August 2006 supplemental statement 
of the case (SSOC), the veteran reported that he had no 
further evidence to submit.  Consequently, the Board finds 
that VA has met the duties to notify and assist as to the 
issues decided herein.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Degenerative arthritis (hypertrophic or osteoarthritis) 
established by X-ray findings, in turn, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent rating is warranted dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

A 10 percent rating is warranted for removal of semilunar 
cartilage, when symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

A noncompensable rating is warranted for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating is 
warranted for limitation of flexion of the leg to 45 degrees.  
A 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees.  A 30 percent rating is warranted for 
limitation of flexion of the leg to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for limitation of extension of the leg to 10 
degrees.  A 20 percent rating is warranted for limitation of 
extension of the leg to 15 degrees.  A 30 percent rating is 
warranted for limitation of extension of the leg to 20 
degrees.  A 40 percent rating is warranted for limitation of 
extension of the leg to 30 degrees.  A 50 percent rating is 
warranted for limitation of extension of the leg to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for impairment of the tibia 
and fibula involving malunion, with slight knee or ankle 
disability.  A 20 percent rating is warranted for impairment 
of the tibia and fibula involving malunion, with moderate 
knee or ankle disability.  A 30 percent rating is warranted 
for impairment of the tibia and fibula involving malunion, 
with marked knee or ankle disability.  A 40 percent rating is 
warranted for impairment of the tibia and fibula involving 
nonunion, with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limitation of motion of the knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

The veteran contends that he experiences bilateral knee pain, 
swelling and popping of the joints.  He reports effusion, 
giving way and instability of the knees, weekly flare-ups of 
knee pain, and several episodes per week of "locking" of 
the knee joints.  

In February 1979, the RO granted service connection and 
assigned a 10 percent rating for chondromalacia, right knee, 
effective from February 1979 and a noncompensable evaluation 
effective from August 1, 1980.  By that same decision, the RO 
granted service connection and assigned a noncompensable 
evaluation for traumatic chondromalacia, left knee.  

By an April 1996 decision, the RO increased the ratings for 
both knee disabilities to 10 percent, effective from March 4, 
1996. 

In April 2004, the RO assigned a temporary total rating for 
the right knee disability, effective from September 8, 2003.  
A 10 percent rating was made effective from November 1, 2003.  

In March 2006, the RO increased the rating for the left knee 
disability to 20 percent, effective from March 24, 2005; 
assigned a temporary total rating, effective from November 
17, 2005 to December 31, 2006.  Effective January 1, 2006, 
the left knee disability was rated 20 percent disabling.

A statement, dated in April 2003, was received from William 
F. Beauchamp, D.O.  It was found that the veteran had +1 
edema of the knees and patellofemoral crepitus.  X-rays 
showed tricompartmental degenerative arthritis of the knees.  

A VA orthopedic examination was performed in May 2003.  The 
veteran then denied locking of the knees or dislocation or 
recurrent subluxation.  It was found that he had extension of 
both knees to 0 degrees.  No ligament laxity was detected.  
There was no gross joint effusion.  He had mild impaired 
passive flexion of the knee to approximately 100 degrees on 
the left and to 95 degrees on the right.  With active motion, 
the examiner elicited 120 degrees of flexion bilaterally; 
some pain accompanied motion.  X-rays of the knees revealed 
mild loss of joint space medially, as well as within the 
patellofemoral compartments.  The radiologist's assessment 
was that x-ray findings showed a minor abnormality.  

According to a May 2003 statement from Dr. Beauchamp, the 
veteran, both radiographically and clinically, showed more 
than just minimal degenerative changes of the knees.  He 
noted that there was radiographic evidence of loss of 
patellofemoral joint space, as well as medial joint line.  
Additionally, physical examination showed marked crepitus and 
pain with range of motion.  There was no evidence of gross 
anterior or posterior ligamentous instability, but the right 
knee did show lateral subluxation, consistent with loss of 
joint line along the medial aspect.  Goniometric measurements 
showed 10 degrees loss of extension from the neutral position 
of the right knee and flexion to 105 degrees.  The left knee 
reached 95 degrees of flexion and lacked 3 degrees of 
extension.  

Clinical records from the Premier Medical Group, dated from 
February 1996 to July 2004, reflect the veteran's treatment 
for a bilateral knee disorder.  In March 2003, it was found 
that the right knee has some anterior cruciate ligament 
laxity; the medial collateral and lateral collateral 
ligaments were intact.  Left knee ligaments were intact.  In 
June 2003, the assessment was that the veteran's right knee 
had moderate recurrent subluxation with some instability 
along the lateral aspect of the patellofemoral joint, causing 
some patellofemoral compression syndrome which exacerbated 
his osteoarthritic condition.  In July 2003, it was found 
that range of motion of the right knee was 0 - 90 degrees.  
The assessment was degenerative joint disease of the right 
knee with secondary meniscal tear and chondral degeneration, 
focal to the right medial knee.  

An operative report from Dr. Beauchamp, dated in September 
2003, shows that the veteran underwent arthroscopic surgery 
of the right knee.  It was found that he had a medial 
meniscal tear, grade 4 degenerative arthritis, and medial and 
lateral plica.  

Medical Records from the Premier Medical Group show that the 
veteran was followed, postoperatively, after right knee 
surgery was performed in September 2003.  On December 12, 
2003, it was found that the veteran had full range of motion 
of the knee, but with pain and tenderness and some bursitis 
over the anterior aspect of the right knee.  There was intact 
tendon function, and the patella appeared to track intact as 
well.  On December 17, 2003, it was found that he had full 
range of motion of the right knee with marked crepitus, but 
he still ambulated with normal gait and station.  There was 
no pain to palpation.  Minimal medial joint line edema was 
detected.  

According to an April 2004 statement from Dr. Beauchamp, the 
veteran had severe right knee pain requiring a brace to keep 
him in an upright position; otherwise, he had gross 
instability with giving way of the knee.  

By contrast, a May 2004 progress note from Dr. Beauchamp 
indicates that the right knee had no gross instability 
pattern.  It was found that the right knee exhibited 
persistent crepitus over the medial joint line, with pain at 
that level; +1 effusion was detected.  The veteran walked 
with a mildly antalgic gait.  The contralateral knee showed 
evidence of a very similar pattern and picture, with pain 
which was less than on the right.  In June 2004, physical 
examination revealed full range of motion of the right knee.  
In July 2004, it was found that ligaments of the knees were 
intact; there was moderate effusion of the right knee; mild 
patellofemoral crepitus was detected.  

A VA orthopedic examination was performed in May 2004.  It 
was found that the knees each had range of motion from 5 to 
125 degrees.  No effusion of either knee was detected.  The 
knees were stable.  The right knee had significant 
patellofemoral crepitus and a very positive patellofemoral 
grinding test, indicating severe arthritis.  The left knee 
had mild crepitus and no patellofemoral grinding, indicating 
moderate arthritis.  By contrast with the clinical examiner, 
the VA radiologist found mild patellofemoral compartment 
degenerative osteoarthritis of the right knee; there was no 
evidence of dislocation or knee joint effusion.  Also noted 
was patellofemoral degenerative osteoarthritis of the left 
knee, with no evidence of dislocation or knee joint effusion.  
The radiologist's assessment was that the knees showed only 
minor abnormality.  

A VA orthopedic examination was performed in October 2004.  
It was found that range of motion of the knees was from 5 
degrees to 125 degrees.  

Clinical reports from Premier Medical Group, dated from 
September 2004 to October 2005, reflect the veteran's 
treatment for bilateral knee pain, with pain primarily 
involving the left knee.  In September 2005, it was reported 
the veteran had received a corticosteroid injection about six 
weeks before in both knees.  Reportedly, his right knee did 
well, but he had significant pain and swelling of the left 
knee.  

A report from Gateway Health System shows that an MRI of the 
veteran's left knee was performed in October 2005.  A 
posterior horn intrameniscal tear was identified.  All other 
menisci, as well as all ligaments and tendons appeared 
unremarkable.  A small amount of joint effusion was detected.  
There was no evidence of chondromalacia patellae.  Mild soft 
tissue edema was noted.  An operative report from Dr. 
Beauchamp, dated in November 2005, shows that the veteran 
underwent arthroscopic surgery of the left knee.

A December 2005 statement from Dr. Beauchamp indicates that 
the veteran had severe arthritis in both knees, which had 
caused him to have marked crepitus, locking, pain, and 
effusion, despite arthroscopic intervention.  It was reported 
that the veteran lacked about 5 degrees of extension of the 
knees.  Flexion of the knees was to about 110 degrees, but he 
had marked pain and tenderness through the arc of motion, and 
these symptoms were greatest beyond 90 degrees of flexion.  
The patellofemoral joint had marked crepitus, as well as 
growing instability due to loss of articular height.  

Treatment notes from Premier Medical Group, dated from 
November 2005 to May 2006, reflect the veteran's follow-up 
care after left knee surgery in November 2005.  The veteran 
was administered injections of Supartz to control left knee 
pain.  In April 2006, the assessment was that both knees 
exhibited manifestations of degenerative arthritis, including 
problems with crepitance and limitation of motion; mild 
effusion was detected in both knees.  

The most recent VA orthopedic examination, performed in April 
2006, postdates the September 2003 right knee surgery and the 
November 2005 left knee surgery.  It was found that range of 
motion of each knee was from 0 degrees to 120 degrees.  The 
veteran had painful movement with crepitus.  By contrast with 
the December 2005 findings of Dr. Beauchamp regarding 
progressive bilateral knee instability, the April 2006 VA 
examiner found that both knees were stable.  

A review of the record discloses that the veteran has 
arthritis affecting both knees.  Examiners have variously 
characterized the veteran's knee arthritis as "mild," 
"moderate," or "severe."  In any event, for VA rating 
purposes, the severity of arthritis involving each knee is 
determined based on the extent it causes limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Normal 
range of motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

At the most recent VA examination for rating purposes in 
April 2006, the veteran's knees each exhibited limitation of 
flexion to 120 degrees, and this warrants a noncompensable 
rating under Diagnostic Code 5260.  However, a 10 percent 
evaluation is provided, based on a noncompensable degree of 
limitation of motion of a joint affected by arthritis, under 
Diagnostic Code 5003.  Moreover, even limitation of left knee 
flexion to 90 degrees, elicited by Dr. Beauchamp prior to the 
April 2006 VA examination, also warrants no more than a 10 
percent evaluation, as 90 degrees of flexion is still a 
noncompensable degree of limited motion in a joint affected 
by arthritis.  

The April 2006 VA examination also showed that the veteran's 
knees reached 0 degrees, or full extension.  However, even 
limitation of extension of the knees to 5 degrees, earlier 
noted by VA examiners, still warrants a noncompensable rating 
under Diagnostic Code 5261.  In one instance, several years 
ago, Dr. Beauchamp found that the right knee had 10 degrees 
loss of extension, and this warrants a compensable rating of 
10 percent.  At that same time, however, the physician found 
105 degrees of right knee flexion, a noncompensable degree of 
limitation of motion.  In any event, since the veteran does 
not have a compensable degree of limitation of flexion of a 
knee, as well as a compensable degree of limitation of 
extension of a knee, separate 10 percent ratings may not be 
assigned for limitation of flexion and for limitation of 
extension.  See, VAOGCPREC 9-2004.

Besides arthritis of the knees, the veteran has been found to 
have chondromalacia of the knees, a condition that is most 
appropriately rated on the basis of instability of the knee 
joint under Diagnostic Code 5257.  Although Dr. Beauchamp's 
December 2005 statement describes a "growing" instability 
of the knees, the knees were found to be stable on the April 
2006 VA orthopedic examination, as well as on two VA 
orthopedic examinations that predated the physician's 
statement.  In all, the medical evidence confirms that each 
knee joint is stable.  Absent instability of a knee joint, a 
10 percent rating may not be assigned for chondromalacia of 
either knee, separate from the 10 percent rating assigned for 
each knee disability on the basis of arthritis.  See, 
VAOGCPREC 23-97 and VAOGCPREC 9-98.  

In addition to the above Diagnostic Codes, the Board has also 
considered evaluation of the veteran's bilateral knee 
disorder under Diagnostic Code 5258 pertaining to dislocated 
semilunar cartilage.  In doing so, the Board has taken note 
of Dr. Beauchamp's December 2005 statement indicating that 
the veteran has severe arthritis of the knees, causing a 
group of symptoms that includes locking, pain and effusion.  

As to the left knee, a treatment note from Dr. Beauchamp, 
dated March 24, 2005, indicates the veteran's complaints of 
left knee pain, with difficulty in flexion and extension.  It 
was found that the veteran had grade I and II effusion.  In 
August 2005, the veteran reported bilateral knee pain, but 
there were objective findings of swelling involving the left 
knee, but not the right knee.  The left knee had full 
extension, and at the time, flexion was greater than 90 
degrees.  Following arthroscopic surgery of the left knee in 
November 2005, treatment records reflect persistent left knee 
pain and difficulty with activity.  In March 2006, it was 
found that the left knee had crepitus with motion; there was 
full extension, but flexion was to about 90 degrees, and the 
assessment was that the veteran might have mild left knee 
synovitis.  

In all, prior to March 24, 2005, the medical evidence as a 
whole, including Dr. Beauchamp's treatment notes, does not 
demonstrate that the veteran experienced a chronic pattern of 
frequent episodes of pain, effusion and locking of the left 
knee joint.  Hence, criteria for the next higher rating of 20 
percent, under Diagnostic Code 5258, were not then satisfied.  
After consideration of the period following the November 2005 
surgery for which a temporary total rating was assigned, the 
medical evidence as a whole, especially Dr. Beauchamp's 
treatment notes, indicates left knee manifestations, since 
March 2005, that present a disability picture that more 
nearly approximates the criteria for assignment of a 20 
percent rating.  At the same time, it should be noted that a 
20 percent evaluation is the highest schedular rating 
provided under Diagnostic Code 5258.  

As to the right knee, treatment notes show that, prior to 
arthroscopic surgery in September 2003, the right knee 
exhibited a pattern of pain and marked crepitus, and the 
veteran was found to have a tear of the medial meniscus of 
the knee joint.  Progress notes show an apparent improvement 
in the right knee following surgery.  However, the veteran 
continued to experience right knee pain, as well as some 
joint effusion.  He reports that he has frequent episodes of 
joint "locking."  Considered in its totality, the evidence 
points to a number of right knee manifestations that are 
consistent with a symptom picture of frequent episodes of 
pain, effusion and locking of the joint.  Upon a review of 
the record, the Board concludes that a 20 percent rating is 
warranted for a right knee disorder.  

The evaluation of the same disability under various 
diagnoses, called "pyramiding," is to be avoided.  It would 
constitute the prohibited practice of "pyramiding" to rate 
any dislocation of semilunar cartilage now present under more 
than one of the applicable diagnostic codes discussed above, 
since, in this case, they are all for application to the same 
underlying condition.  38 C.F.R. § 4.14.

Further, the Board has considered evaluation of the veteran's 
bilateral knee disability under Diagnostic Code 5259 
pertaining to symptomatic removal of semilunar cartilage.  As 
mentioned, the medical evidence demonstrates effusion and 
crepitus, and the veteran reports "locking" of the joint.  
These knee manifestations apparently necessitated bilateral 
knee surgery.  Such manifestations support assignment of no 
more than a 10 percent evaluation, the highest schedular 
rating provided under Diagnostic Code 5259.  However, for the 
same reason discussed above with respect to Diagnostic Code 
5258, a separate rating may not be assigned for either knee 
disorder under Diagnostic Code 5259.  

There is no evidence from x-ray examination or other 
diagnostic imaging of nonunion or malunion of the tibia and 
fibula at the point where these bones articulate with the 
either knee joint.  Absent nonunion or malunion of either 
knee, Diagnostic Code 5262 is not for application in rating 
the veteran's bilateral knee disorder.  

The veteran reports that he is a plumber.  He states that 
bilateral knee pain produces various functional limitations, 
including difficulty with bending, squatting, stair climbing 
and prolonged walking.  At the April 2006 VA examination, it 
was found that pain on flexion of the each knee began at 120 
degrees.  As noted above, full flexion of a knee is to 140 
degrees.  Hence, there is an additional range of motion loss 
of 20 degrees resulting from pain.  However, even taking 
account of the range of motion loss affecting each knee from 
pain, the veteran continues to have a noncompensable degree 
of limited motion involving each knee.  As well, the examiner 
found no additional range of motion loss from repetitive use, 
and the assessment was that the veteran had no more than 
moderate loss of function in many activities of daily living.  

The currently assigned 20 percent rating for the left knee 
disorder and the 20 percent rating that this Board decision 
now assigns for a right knee disorder take into account any 
additional range of motion loss from pain, weakened movement, 
excess fatigability or incoordination affecting either knee 
joint.  An increased evaluation, based on pain or functional 
loss alone, is not warranted.  The claimant is not entitled 
to additional compensation under the holding in DeLuca or the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

In reaching its determination that higher ratings are not 
warranted for a left knee disorder, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  But 
since, for the reasons stated, the preponderance of the 
evidence is against the claim, the doctrine does not apply.  
In assigning a 20 percent rating for a right knee disorder, 
the Board has resolved the benefit of the doubt in the 
appellant's favor.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

A rating higher than 10 percent for a left knee disorder 
prior to March 24, 2005, and higher than 20 percent since 
March 24, 2005, is denied.

A 20 percent rating for a right knee disorder is granted, 
subject to governing criteria pertaining to the payment of 
monetary awards.


REMAND

At his video conference hearing, the veteran contended that 
he developed a chronic back disorder as a result of heavy 
lifting he performed during military service.  He has also 
asserted that his service-connected knee disabilities have 
caused back pain.  Service medical records disclose that the 
veteran presented at a clinic in October 1977, complaining of 
having back pain, over the past 24 hours, after falling on 
his back.  On examination, pain was elicited in the cervical 
region and shoulders, as well as at the level of L1-L2.  
There was some stiffness and decreased range of motion on 
anterior flexion.  The impression was muscle spasm secondary 
to trauma.  In December 1978, the veteran indicated he hurt 
his back in a fall down a flight of stairs.  

In a statement dated in April 2006, Dr. Beauchamp indicated 
that the veteran had degenerative disc disease, with a 
progressive myofascial disorder to the lumbosacral spine.  
There was no frank sciatica or radicular pattern; rather, the 
veteran displayed an overuse pattern that had gone on for 
many years.  The physician attributed the veteran's back 
condition to overuse and stain to the back in military 
service.

As for whether the service-connected knee disabilities have 
resulted in back pain, the Board notes that an October 2004 
VA examination report noted that a connection was not likely, 
due in part to the fact that the veteran had a normal gait at 
that time.  The April 2006 VA examination includes that 
examiner's observation that the veteran had an antalgic gait.  

Given the medical evidence of back pain during service, a 
current diagnosis of a back disability and a private 
physician's nexus opinion and the different findings from the 
October 2004 and April 2006 VA examinations, the Board finds 
a VA examination to obtain an opinion about the etiology any 
low back disorder that may now be present is needed.  
38 C.F.R. § 3.156(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and likely etiology of any 
low back disorder that may now be present.  
Following examination and review of the 
claims file, the examiner should provide 
opinion as to whether a)  It is at least 
as likely as not that any identified low 
back disorder had its onset in military 
service; or b)  Is it at least as likely 
as not that any currently diagnosed low 
back disorder is proximately due to or the 
result of the veteran's service-connected 
bilateral knee disabilities.  

A complete rationale for any opinion 
expressed must be provided.  

2.  Ensure the medical opinion responds to 
the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2; see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


